DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This non-final Office action is in response to the amendment filed 1/11/21 which canceled claim 1 and added new claims 2-21.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 1, the “wherein the wherein the” clause is erroneous.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,745,315.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.  The patent discloses a memory system with flash memory and a single linked list data structure.  The instant claims are directed to a memory system with flash memory and two linked list data structures.  It would have been obvious to one of ordinary skill in the art to add a second linked list to the patented invention.

Claim Rejections - 35 USC § 103
Some of the instant claims are directed to an invention not patentably distinct from the claims of commonly assigned U.S. Patent 8,745,315.  See the rejections below.

U.S. Patent 8,745,315, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The first applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 2, 12, 13, 19, and 21, Ware shows the claimed memory system in Fig. 3, for example.  He shows the claimed erase blocks as erase units 345.  He shows the claimed first data structure having a head 
Ware does not show the claimed second data structure.
Luo shows two linked lists in Fig. 5, a hot LRU list and a cold LRU list, and describes them at 0057-0059.  He teaches there that if one page is accessed multiple times, it will be moved to the head of the hot LRU list.  It would have been obvious to one of ordinary skill in the art to use two linked lists in Ware’s device to separate hot and cold data as taught by Luo to provide an extra level of distinction between hot and cold data.  In other words, not only do hot pages get moved to the head of a list, but the hottest pages get moved to the hot LRU list (see 0058).

Regarding claims 3 and 14, whether to have the head address higher or lower than the tail address is an obvious matter of design choice.  Either a system increments addresses from the tail to the head, or from the head to the tail.  Neither is better or worse than the other.



Regarding claims 7, 8, 9, 10, 17, and 18, Ware’s device operates as claimed.  See patented claim 1.

Regarding claim 11, Luo does not disclose how long his linked lists are.  The length of the linked lists is an obvious matter of design choice.  It would have been obvious to one of ordinary skill in the art to make one list longer than the other so that garbage collection operations are performed differently for the different lists.  A hot list, for example, is accessed more frequently, so its data gets invalidated more quickly and garbage collection is needed more quickly.  To make sure garbage collection is performed more quickly (or more often), the hot list could be kept shorter than the cold list.  This would require the claimed separation between the head and tail addresses to be less than the separation between the head and tail addresses of the cold list.

Regarding claim 20, Luo does not disclose a first head address incrementing and a second head address decrementing.  The direction of travel (incrementing or decrementing) is an obvious matter of design choice.




Claims 1-3, 6-14, 16-21 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication 2015/0149692 to Wang et al. in view of U.S. Patent Application Publication 2017/0024326 to Luo et al.

Regarding claims 2, 12, 13, 19, and 21, Wang shows the claimed memory system in Fig. 2, for example.  He shows the claimed erase blocks as blocks 108 in Fig. 1 and 308 in Fig. 3.  He shows the claimed first data structure having a head and tail as the linked list having Head and Tail.  He shows the claimed controller having a first head pointer and a first tail pointer as controller 210.  The controller performs the claimed moving process during garbage collection procedures 214, mentioned at 0041-0042.
Wang does not show the claimed second data structure.
Luo shows two linked lists in Fig. 5, a hot LRU list and a cold LRU list, and describes them at 0057-0059.  He teaches there that if one page is accessed multiple times, it will be moved to the head of the hot LRU list.  It would have been obvious to one of ordinary skill in the art to use two linked lists in Wang’s device to separate hot and cold data as taught by Luo to provide an extra level of distinction between hot and cold data.  In other 

Regarding claims 3 and 14, whether to have the head address higher or lower than the tail address is an obvious matter of design choice.  Either a system increments addresses from the tail to the head, or from the head to the tail.  Neither is better or worse than the other.

Regarding claims 6 and 16, Luo’s device operates as claimed.  The tails are shown in Fig. 5 at the right hand side of the figure.  The tails are the eldest data entries in the lists.  See 0057-0059.

Regarding claims 7, 8, 9, 10, 17, and 18, Wang’s device operates as claimed.  See Fig. 3 and 0050.  Separation between the head and tail address is analogous to determining whether enough free segments exist, since when the head and tail address get farther apart, fewer free segments exist.  Various ways of determining when to initiate garbage collection exist.  Which way to use is an obvious matter of design choice.

Regarding claim 11, Luo does not disclose how long his linked lists are.  The length of the linked lists is an obvious matter of design choice.  It would have been obvious to one of ordinary skill in the art to make one list longer 

Regarding claim 20, Luo does not disclose a first head address incrementing and a second head address decrementing.  The direction of travel (incrementing or decrementing) is an obvious matter of design choice.

Allowable Subject Matter
Claims 4, 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant 

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to 


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132